Our thoughts today are with the people of Mexico and the Caribbean.
I congratulate you, Sir, on your election to preside over the General Assembly at its seventy-second session. Finland fully supports your six priorities and we appreciate the focus on people as your mandate’s centrepiece.
I would also like to extend my heartfelt congratulations to Secretary-General António Guterres. His determination to reform the United Nations is laudable. Transparency, accountability, efficiency and gender balance should be the guiding principles of the United Nations system. I also welcome his focus on conflict prevention, which, when successful, saves lives and financial resources. Finland continues to advocate the use of mediation in conflict resolution, which can prevent conflicts and decrease human suffering. Those who are marginalized must be given a voice in peace processes. Women, children and young people often pay the highest price in conflicts, but they can also help to find a way out of crises. Finland has helped to establish a Nordic network of women mediators that aims to sustain peace through women’s inclusive and meaningful participation in every phase of a peace process.
Peacekeeping and special political missions are at the core of the United Nations mandate. With experience of United Nations operations since 1956, Finland supports the Secretary-General in his efforts to reform and make United Nations peacekeeping more effective. Following the pledge we made in 2015, Finland has significantly increased its participation in United Nations police missions. Finnish police officers, including a specialized team for sexual and gender-based violence, are now deployed in seven United Nations peacekeeping operations. It is my firm view that no United Nations peacekeeper or any other United Nations personnel should be associated with misconduct in any shape or form. There must be zero tolerance of sexual exploitation and abuse, and the Secretary-General’s initiative for a circle of leadership is timely and welcome.
In wars, there are no winners, and yet conflicts continue. In 2016, 157,000 lives were lost in violent conflicts globally. There are almost 68 million refugees in the world today. The conflicts in the Middle East, Africa and eastern Ukraine are all examples of untold human suffering, and they are not the only ones. The international community has not succeeded in maintaining peace and security.
The grave situation in the Democratic People’s Republic of Korea is an urgent concern. The North Korean nuclear-weapon programme is a threat to global peace and must be stopped. The Security Council’s cooperation on North Korea has been successful, and it is important to ensure that unity can prevail. At the same time, North Korea has continued its provocations, and such behaviour cannot be tolerated. Finland, as part of the European Union, stands firmly behind the sanctions and urges everyone to do the same. We will be able to find a solution only through negotiations, and the North Korean Government must participate without preconditions.
Nuclear weapons represent a severe threat to humankind. As long as they exist there is a risk of a catastrophe. The Treaty on the Non-Proliferation of Nuclear Weapons remains the cornerstone of global non-proliferation and the foundation for nuclear disarmament. Finland’s approach to the issue is result- oriented and pragmatic. It is crucial to ensure that the countries possessing nuclear weapons are on board for any negotiations. I call on all nuclear-weapon States and countries possessing such weapons to take concrete action on disarmament as soon as possible. It is also important to ensure that the nuclear deal on Iran is honoured by all parties, and I welcome the recent talks on strategic stability between the United States and the Russian Federation. We hope that they will re-start the arms-control talks in Europe and globally.
We must also pay closer attention to other threats, of which I would like to focus on two examples.
First, countering terrorism and preventing violent extremism is a shared priority. As a global body, the United Nations is well placed to promote the fight against terrorism. I look forward to the leadership of the new United Nations Office of Counter-Terrorism in that area. Secondly, we must take health security more seriously. Diseases travel across borders rapidly and synthetic biology is an emerging threat. We need better prevention and national preparedness, and a global, multi-partner collaboration. The Global Health Security Agenda is an important forum in this area, and Finland and Australia are co-chairing an alliance in support of health-security capacity-building. We must take action before the next pandemic arrives.
Population dynamics are of great importance. Although the most rapid phase of global population growth is receding, in many places populations are still growing. That is particularly the case in some African countries, where the potential exists for a four-fold increase by the end of the century. Growing populations often result in rapid urbanization. Cities offer people many possibilities, and urbanization’s positive potential is huge. But if it is mismanaged it can also increase rootlessness, hopelessness and even radicalization. One antidote is to ensure that all individuals can reach their potential. Economic opportunities and human rights are vital. People must have a positive stake in their own societies. That will require dedicated efforts to empower individuals, including ensuring their access to education and basic services.
Gender equality is a key priority in Finnish foreign policy. As a HeForShe IMPACT Champion, I attach great personal importance to this. Universal access to sexual and reproductive health and ensuring sexual rights and comprehensive sexuality education for all are key factors in sustainable development. As a candidate for the UNESCO Executive Board, Finland also considers gender equality, high-quality education and fulfilment of the 2030 Agenda for Sustainable Development to be priorities.
Climate change binds the South and the North together. None of us will be spared its destructive effects. Besides the direct environmental impact, it affects security and is a cause of forced migration. The rapid implementation of the Paris Climate Change Agreement is even more urgent than it was a year ago. The Agreement has a clear goal — keeping rising temperatures below 2°C. At the moment we are not on that path, and we must speed up our efforts, because the window for action is closing. Our transition from fossil fuels to renewables and energy efficiency must be much faster than what we are seeing right now. Everyone’s efforts are needed.
The Arctic is at the forefront of climate change. It is warming twice as fast as the rest of the world. If we lose it, we will lose the whole world. We must find effective ways to slow down the warming of the Arctic. One of those is reducing emissions of black carbon and methane and their impact on the Arctic. The sources of black carbon are well known and solutions exist. What we need is shared willingness and determined steps to deal with the issue. The emissions should be reduced in the Arctic area first and foremost, but global action is also needed, as much of the black carbon is transported in from outside the area. I firmly believe that tackling this issue will be a genuine win-win for
17-29389 3/27 the whole of humankind. Finland currently chairs the Arctic Council, and combating climate change is one of our priorities.
Finland celebrates 100 years of independence this year, and the theme of our centennial is “Together”. Since our independence began, Finland has supported and respected the rules-based international order. In our interconnected world, promoting national interests also requires international efforts. I strongly believe that global challenges and threats must be addressed not by individual action alone but by the international community. Peace and security, human rights and development belong to all of us. Only together can we make this world a better place.